Name: Council Directive 78/50/EEC of 13 December 1977 supplementing, as regards the chilling process, Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: technology and technical regulations;  trade policy;  animal product;  health
 Date Published: 1978-01-19

 Avis juridique important|31978L0050Council Directive 78/50/EEC of 13 December 1977 supplementing, as regards the chilling process, Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 015 , 19/01/1978 P. 0028 - 0031 Finnish special edition: Chapter 3 Volume 9 P. 0146 Greek special edition: Chapter 03 Volume 19 P. 0231 Swedish special edition: Chapter 3 Volume 9 P. 0146 Spanish special edition: Chapter 03 Volume 13 P. 0171 Portuguese special edition Chapter 03 Volume 13 P. 0171 COUNCIL DIRECTIVE of 13 December 1977 supplementing, as regards the chilling process, Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (78/50/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 14 of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (3), as last amended by Directive 75/431/EEC (4), stipulates that the Member States shall prohibit the use of the process for chilling poultry referred to in the said Article; Whereas such prohibition will not be binding until 18 months after the Commission has submitted a report on chilling processes which are not covered by the prohibition or until 1 January 1978 at the latest; Whereas the Commission, after consulting the Member States within the Standing Veterinary Committee, submitted to the Council a report laying down the conditions governing plant, operation and control which the process of chilling by immersion in water must meet in order not to be considered as falling within the scope of the said prohibition ; whereas this Directive is based on the conclusions of that report, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 14 of Directive 71/118/EEC shall be replaced by the following text: "Article 14 1. As from 15 February 1979 Member States shall prohibit the chilling of fresh poultrymeat by means of immersion in water, unless it is effected in accordance with the conditions laid down in points 28a and 28b of Chapter V of Annex I and the carcases thus chilled are immediately frozen or deep-frozen. 2. However, in the case of carcases obtained and intended for marketing in their territory, Member States shall be authorized to grant, on request, to undertakings carrying on their activity in their territory on 1 January 1978 derogations from the requirements of paragraph 1. Such derogations may not extend beyond 15 August 1982. Member States making use of the derogations provided for in the first paragraph may not object to the introduction into their territory of poultrymeat obtained in another Member State under the same conditions. (1)OJ No C 293, 13.12.1976, p. 70. (2)OJ No C 56, 7.3.1977, p. 88. (3)OJ No L 55, 8.3.1971, p. 23. (4)OJ No L 192, 24.7.1975, p. 6. 3. Member States wishing to make use of the possibility afforded by paragraph 2 shall inform the Commission and the other Member States as soon as possible and in any case not later than 15 February 1979. 4. Where the derogation clauses in paragraph 2 are invoked, use of the health marking provided for in Annex I, Chapter X, shall be prohibited. However, for the implementation of the second subparagraph of paragraph 2, the Member States concerned shall be authorized to allow into their territory carcases which do not bear any health mark as provided for in Annex I, Chapter X." Article 2 The following Article shall be incorporated in Directive 71/118/EEC: "Article 14a 1. The Commission, after consulting the Member States in the Standing Veterinary Committee, shall submit to the Council by 1 January 1980 a report, possibly accompanied by or followed by appropriate proposals on: (a) continuation of the study on processes for the chilling of carcases which are satisfactory from the point of view of hygiene, the report dealing both with the development of the system referred to in Annex I, Chapter V, points 28a and 28b and with other chilling processes, particularly those using liquid CO2 and liquid nitrogen or the process by means of spraying; (b) microbiological checks - including the role of limit values - and the microbiological methods to be employed for the purposes of such checks, on: (i) the degree of hygiene of the immersion chilling process referred to in Annex I, Chapter V, points 28a and 28b ; and (ii) the whole slaughtering process from the time the live bird enters the slaughterhouse until the packaging stage or, where appropriate, until the carcase leaves the slaughterhouse; (c) water uptake - including evaluation of the role of its limit value - as a parameter for hygiene checks on immersion chilling equipment. 2. The Commission, after consulting the Member States in the Standing Veterinary Committee, shall submit to the Council by 15 October 1978 a report possibly accompanied by proposals on the specific conditions of hygiene under which the process which complies with the conditions laid down in points 28a and 28b of Annex I, Chapter V, may be applied to carcases which are neither immediately frozen nor deep-frozen. 3. The Council shall act unanimously on the Commission proposals referred to in paragraph 1 within a period of 12 months from the date of their submission and before 31 December 1978 on the proposals referred to in paragraph 2." Article 3 The following points shall be added to Chapter V of Annex I to Directive 71/118/EEC: "28a. Carcases to be subjected to an immersion chilling process in accordance with the process described in 28b must, immediately after evisceration, be thoroughly washed by spraying and immersed without delay. The spraying must be carried out by means of equipment which washes both the internal and external surfaces of the carcases efficiently. For carcases weighing: - not more than 2 75 kilograms, at least 1 75 litres of water must be used per carcase, - between 2 75 kilograms and 5 kilograms, at least 2 75 litres of water must be used per carcase, - 5 kilograms or more, at least 3 75 litres of water must be used per carcase. 28b. The immersion chilling process shall meet the following requirements: (a) the carcases must pass through one or more tanks of water or of ice and water the contents of which are continuously renewed. Only the system whereby the carcases are constantly propelled by mechanical means through a counterflow of water is acceptable; (b) the temperature of the water in the tank or tanks measured at the points of entry and exit of the carcases must not be more than + 16 ºC and + 4 ºC respectively; (c) it must be carried out in such a way that the temperature specified in Chapter XII is reached in the shortest possible time; (d) the minimum flow of water throughout the whole chilling process referred to in paragraph (a) must be - 2 75 litres per carcase weighing 2 75 kilograms or less, - 4 litres per carcase weighing between 2 75 kilograms and 5 kilograms, - 6 litres per carcase weighing 5 kilograms or more. If there are several tanks, the inflow of fresh water and the outflow of used water in each tank must be regulated in such a way as to progressively decrease in the direction of movement of the carcases, the fresh water being divided between the tanks in such a way that the flow of water through the last tank is not less than: - 1 litre per carcase weighing 2 75 kilograms or less, - 1 75 litres per carcase weighing between 2 75 kilograms and 5 kilograms, - 2 litres per carcase weighing 5 kilograms or more. The water used for first filling the tanks must not be included in the calculation of these quantities; (e) the carcases must not remain in the first part of the apparatus or the first tank for more than half an hour or in the rest of the apparatus or the other tank(s) for longer than strictly necessary. All necessary precautions must be taken to ensure that, in the event of interruptions of the process, the transit time laid down in the first subparagraph is complied with. Whenever the equipment stops, the official veterinarian must satisfy himself that prior to the re-setting in motion the carcases still conform to the requirements of the Directive and are fit for human consumption or, if such is not the case, ensure that they are transported as soon as possible to the premises provided for in point 1 (h) and (i); (f) each piece of equipment must be entirely emptied, cleaned and disinfected whenever this is necessary at the end of the period of work and at least once a day; (g) it must be provided with calibrated control equipment to permit adequate and continued supervision of the measuring and recording of: - the water consumption during spray-washing before immersion, - the temperature of the water in the tank or tanks at the points of entrance and exit of the carcases, - the water consumption during immersion, - the number of carcases in each of the weight-ranges listed in (d) above and in point 28a; (h) the results of the various checks carried out by the producer must be kept and submitted on request to the official veterinarian; (i) the correct functioning of the chilling plant and its effect on the hygiene level shall be evaluated - pending adoption, in accordance with Article 14a, of Community microbiological methods - by scientific microbiological methods recognized by the Member States, the contamination of the carcases with total and enterobacteriacea bacteria being compared before and after immersion. Such comparison must be carried out when the plant is first brought into use and after that periodically and in any case each time any alterations are made to the plant. The functioning of the various parts must be regulated so as to ensure a satisfactory standard of hygiene." Article 4 During the period of application of any derogation granted under the second indent of Article 16a (a) of Directive 71/118/EEC, the Member States shall ensure that proper checks are carried out on the initial installations and the continuous operation of the chilling processes in any establishment covered by such a derogation. Article 5 The Member States shall bring into force the laws, regulations and administrative provisions required in order to comply with this Directive by 1 January 1978 at the latest. Article 6 This Directive is addressed to the Member States. Done at Brussels, 13 December 1977. For the Council The President A. HUMBLET